

115 S3253 IS: Vaccine Access Improvement Act of 2018
U.S. Senate
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3253IN THE SENATE OF THE UNITED STATESJuly 19, 2018Mr. Casey (for himself, Mr. Isakson, Mr. Cardin, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide authority to add additional vaccines to the
 list of taxable vaccines.1.Short titleThis Act may be cited as the Vaccine Access Improvement Act of 2018.2.Addition of new vaccines to list of taxable vaccines(a)In generalSection 4132(a)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(Q)Any vaccine which is not described in any other subparagraph of this paragraph and which is included on the Vaccine Injury Table under section 2114 of the Public Health Service Act..(b)NotificationNot later than 30 days after the Secretary of Health and Human Services adds a vaccine to the Vaccine Injury Table pursuant of section 2114 of the Public Health Service Act (42 U.S.C. 300aa–14), the Secretary shall notify the Secretary of the Treasury, the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Finance of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Ways and Means of the House of Representatives of such designation.(c)Effective date(1)Sales, etcThe amendment made by subsection (a) shall apply to sales and uses on or after the date on which the Secretary of Health and Human Services lists any new vaccine pursuant to section 2114 of the Public Health Service Act (42 U.S.C. 300aa–14) for purposes of compensation for any vaccine-related injury or death through the Vaccine Injury Compensation Trust Fund.(2)DeliveriesFor purposes of paragraph (1) and section 4131 of the Internal Revenue Code of 1986, in the case of sales on or before the effective date described in such paragraph for which delivery is made after such date, the delivery date shall be considered the sale date.